Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
V. Civil Action No. 1:17-cv-1167-JEB

FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

DECLARATION OF MICHAEL G. SEIDEL

I, Michael G. Seidel, declare as follows:

(1) I am currently the Assistant Section Chief (“ASC”) of the Record/Information
Dissemination Section (“RIDS”), Inforrnation Management Division (“IMD”) of the Federal
Bureau of Investigation (“FBI”) in Winchester, Virginia, and, in the absence of RIDS Section
Chief, David M. Hardy, I serve as Acting Section Chief for RIDS.

(2) I joined the FBI in September 2011, and, prior to my current position, I was the
Unit Chief, RIDS Litigation Support Unit, from November 2012 to June 2016; and an Assistant
General Counsel, FBI Office of the General Counsel, Freedom of Information Act (“FOIA”)
Litigation Unit, from September 2011 to November 2012. In those capacities, l had management
oversight or agency counsel responsibility for FBI FOIA and Privacy Act (“PA”) litigation cases
nationwide. Prior to my joining the FBI, I served as a Senior Attomey at the U.S. Drug
Enforcement Administration (“DEA”) from September 2006 to September 2011, where among
myriad legal responsibilities, l advised on FOlA/PA matters and served as agency counsel
representing the DEA in FOIA/PA lawsuits nationwide. I also served as a U.S. Army Judge

Advocate General’s Corps Ofiicer in various assignments from 1994 to September 2006,

1

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 2 of 23

culminating in my assignment as Chief, General Litigation Branch, U.S. Army Litigation
Division, where I oversaw FOIA/PA litigation for the U.S. Army. I am an attorney registered in
the State of Ohio (inactive status) and the District of Columbia (active status).

(3) In my official capacity as Acting Section Chief of RIDS, I supervise
approximately 234 employees who staff a total of twelve Federal Bureau of Investigation
Headquarters (“FBIHQ”) units and three field operational service center units whose collective
mission is to effectively plan, develop, direct, and manage responses to requests for access to
F.BI records and information pursuant to the FOIA as amended by the OPEN Government Act of
2007, the OPEN FOIA Act of 2009, and FOIA lmprovement Act of 2016; the Privacy Act of
1974; Executive Order 13526; Presidential, Attomey General, and FBI policies and procedures;
judicial decisions; and Presidential and Congressional directives. The statements contained in
this declaration are based upon my personal knowledge, upon information provided to me in my
official capacity, and upon conclusions and determinations reached and made in accordance
therewith.

(4) Because of the nature of my official duties, I am familiar with the procedures
followed by the FBI in responding to requests for information from its files pursuant to the
provisions of the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a. Specifically, I am
aware of the FBl’s handling of the FOlA requests to the FBl at issue in this litigation, which was
originally consolidated under Civil Action No. 17-cv-1167 (D.D.C.), to include the following
lawsuits: CNN v. FBI, 17-cv-1167 (D.D.C.); Gannett Satellite Information Network et al. v.
DOJ, 17-cv-1175 (D.D.C.); Judicial Watch v. DOJ, 17-cv-1189 (D.D.C.); Freedom Watch v.
DOJ& FBI, 17-cv-1212 (D.D.C.); and Daily Caller v. DOJ, 17-cv-1830 (D.D.C.). See Civil

Action No. 17-cv-1167 (D.D.C.), Minute Order dated July 26, 2017 (consolidating all lawsuits

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 3 of 23

except the Daily Caller lawsuit) and Minute Order dated September 7, 2017 (consolidating the
Daily Caller lawsuit).

(5) The only remaining plaintiff in the consolidated cases is CNN.

(6) This declaration incorporates by reference and supplements all prior declarations
submitted in this case: ECF No. 22-2, Declaration of David M. Hardy (October 13, 2017) (“First
Hardy Declaration”); ECF No. 36-1, Second Declaration of David M. Hardy (November 5,
2017) (“Second Hardy Declaration”); ECF No. 45-2, Third Declaration of David M. Hardy
(January 19, 2018) (“Third Hardy Declaration”); ECF No. 55-1, Fourth Declaration of David M.
Hardy (February 8, 2018) (“Fourth Hardy Declaration”); ECF No. 69-2, Fifth Declaration of ,
David M. Hardy (December 14, 2018) (“Fifth Hardy Declaration”); the in camera and ex parte
declaration previously submitted in support of the FBI’s motion for partial summary judgment
regarding the Comey Memos (ECF No. 22), see In Camera, Ex Parte Declaration of the FBI
(October 13, 2017); the in camera and ex parte declaration submitted in conjunction with the
FBl’s second motion for partial summary judgment (ECF No. 45), see In Camera, Ex Parte
Declaration of David Archey (January 19, 2018); the in camera and ex parte declaration
submitted in further support of the FBl’s first motion for partial summary judgment (ECF No.
47), see Third In Camera, Ex Parte Declaration of David Archey (January 31, 2018); and the
sealed on-the-record, ex parte proffer of Michael R. Dreeben, Counsel to the Special Counsel.
See ECF No. 49, Memorandum Opinion, at p. 5.

(7) This declaration is being submitted in conjunction with the FBI’s reply in support
of its renewed motion for summary judgment in this case. This declaration is also being
submitted in support of the FBI’s Opposition to Plaintiff’ s Motion for Access to Sealed Judicial

Records.

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 4 of 23

(8) In the Fifth Hardy Declaration, the FBI explained that it had considered whether
any of the minimal redactions that remain in the Comey Memos had been the subject of any
official documented public disclosures See ECF No. 69-2, Fifth Hardy Declaration, p. 21.
Since then, additional official public disclosures have been made in the prosecution of Lieutenant
General Flynn and the FBI released, in part, the document that plaintiff refers to as the
“synopsis” (which the FBI refers to as Annex A) in response to FOIA litigation brought by the
James Madison Project and Josh Gerstein, JMP et al. v. DOJ, 17-cv-0144 (D.D.C.). In light of
these subsequent disclosures, the FBI considered whether these disclosures affected the
withholding determinations as to any of the remaining redactions in the Comey Memos, and
particularly information withheld under Redaction Blocks 9, 10-15, and 18. As a result, the FBI
reaffirms that the information redacted in the Comey Memos does not match information that has
been the subject of official public disclosures by the FBI or DOJ, including the particular
disclosures made in the Flynn prosecution and of Annex A that occurred between the filing of
the FBI’s renewed motion for summary judgment in this case and the date of this declaration,
and that continued redaction is necessary to protect national security and law enforcement
interests, as outlined in the Fifth Hardy Declaration.

(9) Plaintiff has also sought access to the two in camera and ex parte declarations
submitted in support of the FBI’s original motion for partial summary judgment regarding the
Comey Memos (ECF No. 22), see In Camera, Ex Parte Declaration of the FBI (October 13,
2017), and Third In Camera, Ex Parte Declaration of David Archey (January 31, 2018), as well
as sealed on-the-record, ex parte proffer of Michael R. Dreeben, Counsel to the Special Counsel,
which were referenced previously in paragraph 5. The FBI has reviewed the above-identified in

camera, ex parte declarations and has concluded that they can be published in part on the public

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 5 of~23

docket. The redacted versions of the declarations are attached hereto as Exhibits A and B.
However, portions of both declarations must remain undisclosed to avoid adversely affecting the
pending investigation currently being conducted by Special Counsel Mueller’s office.
Specifically, the portions of the two declarations that have been redacted would reveal
information about the focus and scope of the Special Counsel Office’s investigation that have not
been officially publicly disclosed, and which if disclosed now could reasonably be expected to
cause the types of harms generally outlined in those declarations themselves. The FBI cannot
provide any further details publicly about the potential harms because such disclosure would also
risk those harms occurring. b

(10) The redacted versions of the two in camera, ex parte declarations are attached

hereto as Exhibits A and B.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct, and that Exhibits A and B attached hereto are true and correct copies.

+l')
Executed this?_¢; day of Febr“ l ,2019.

M7M

MICHAEL G. SEIDEL

Acting Section Chief

Record/lnforr_nation Dissemination Section
Inforrnation Management Division

Federal Bureau of Investigation
Winchester, Virginia

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 6 of 23

IN THE UNITEI) STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
v.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

Civil Action No, 1:17-cv-1 167-JEB

DECLARATION OF MICHAEL G. SEIDEL

EXHIBIT A

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 7 of 23

UNCLASSIFIED//Lb-E~S~

IN THE UNITED STATES DISTRICT CGURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff Civil Action No. 1 :l 7-cv~01 167~3EB

v.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

GANNETT SATELLITE mFORMATIoN
NETWORK’ LLC’ d/b/a USA TODAY’ et “l" Civii Ac:i<m No. 1:17-cv-01 175-ma

Plainrirrs,
V.

DEPARTMENT OF JUSTICE,

Defendant.

 

JUDICIAL WATCH, INC.,
mainde Civil Action No. 1 117-cv-01 189-JEB
v.

UNI'I`ED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

FREEDOM WATCH, INC.,

Plaintif£ Civil Action No. 1:17~cv-01212-JEB

V.

UNITED STATES DEPARTMENT OF
JUSTICE and FEDERAL BUREAU OF
INVESTIGATION,

Defendants.

 

 

UNCLASSIFIED//-LBS-

1

Case 1:17-cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 8 of 23

 

UNCLASSIFIED/£LBS~

THE DAILY CALLER NEWS
FGUNDATIGN,

Plaintiff Civil Action No. 1 :l7~cv~01830-JEB
v.
UNH`ED STA'I`ES DEPARTMENT OF
JUSTICE,

Defendant.

 

 

THIRI) IN CAMERA, EX PARTE `BECLARATI()N C!F~ DA`VID W. ARCHEY

(U) I, DAVID W. ARCHEY, declare as follows:

(1) (U) I have been a Special Agent with the Federal Bureau cf Investigation (FBI)
for approximately seventeen ( 17 ) years l was assigned to the Counterintelligence Division at
FBI Headquarters as a Deputy Assistant Director in August 2017 to supervise all FBI personnel
assigned to the Special Counsel’s investigation1 Before then, I served as the Deputy Assistant
Director of the Weapons of Mass Destruction Directorate at FBI Headquarters Prior to that, l
was a Section Chief in the Counterintelligence Division at PBI Headquarters where I supported
counterintelligence operations since 2014.

(2) (U) The statements contained in this declaration are based upon my personal
knowledge, upon information provided to me in my official capacity, and upon conclusions and

determinations reached and made in accordance therewith 1 have been advised about piaintiffs’

 

1 (U) On May 17, 2017, Deputy Attomey General Rod Rosenstein named former FBI
Director Robert S. Mueller, 111 as Special Counsel to conduct the investigation into Russia’s
interference with the 2016 Presidentiai election DOJ Order No. 3915»2017, Appointment of
Spccial Counsel to lnvestigate Russian Interference With the 2016 Presidential Blection and
Related Matters (May 17, 2017).

UNCLASSIFIED%%£ES

2

Case 1:17-cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 9 of 23

UNCLASSIFIED/ pnn.s..

Freedom of lnforrnation Act (“FOIA”) requests to the FBI that are the subject of this litigation
concerning former FBI Director James B. Comey’s memoranda memorializing his conversations
with President Donald J. 'l`rump (z`.e. , the “Corney Memos”), and that the FBI denied those
requests in full.

(3) (U) This declaration supplements and incorporates by reference my first
declaration in this case - In Camera, E): i’arte Declaration of the FBI (()ctoher 13, 2017).

(4) ~(-I=W-LES)- In my prior declaration, I explained that the Comey Mernos have been
incorporated into a pending investigation and thus compiled as investigative records See fn
Camera, Ex Parte Declaration of the FBI (October 13, 2017) at fn. 2. Regarding when this
compilation occurred, on or by- following the termination of former Director
Comey, the Comey Memos - which were previously maintained by the Director’s staff - were
- at which point they were compiled as investigative records
into the FBI’s case file. lt is my understanding that the FBI invoked FOIA Exemption (b)(?)(A)
and declined to produce the Comey Memos in response to plaintiffs’ FOIA requests on June 23,
2017, after the date they were compiled as investigative records See John Doe Agency v. John
Doe Corp., 493 U.S. 146, 155 (1989) (“Under the statute, documents need only to have been

compiled when the response to the FOIA request must be made.”).

UNCLASSIFIED/ ,LL-ES-

3

Case 1:17-cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 10 of 23

UNCLASSIFIEDLALES*_

Pursuant to 28 U.S.C. § 1746, l declare under penalty of perjury that the foregoing is true

and correct

Executed this 3 lst day of Jannary, 2018.

42713 111

vtn W. ARCHEY

eputy Assistant Di"'rector
Counterintelligenee Division
Federal Bureau of Investigation
Washington D.C.

UNCLASSIFIED/%BES-

4

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 11 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
v. 1
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

Civil Action No. 1 :17-cv-1 167-JEB

DECLARATION OF MICHAEL G. SEIDEL

EXHIBIT B

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 12 of 23

UNCLASSIF§ED/F%§§~

IN THE UNITED S'I`ATES DESTRICT CQUR'I`
F()R THE DISTRICT ()F COLUMBIA

 

CABLE NEWS NETWORK, INC.,

mailing Civil Acti¢;)n No. 1:17~0\1~01167-5!3§3

V.
FEDERAL BUREAU OF lNV}ZSTIGATIGN,

Defenda;u.

 

GANNETT SA'I“ELLITE INFORMATIGN
. ` Y 2
NE'L WORK, LLC, dfb/a LSA TODAY, et al., CSVH Action NO. 1:1,7‘€`1_01;75_358
Plaintiffs;,
v.

I)EPAR'I`MENT ()F' JUSTICE,

Defendanf.

 

JUDICIAL WATCH, INC.,

Plaintif£ Civii Acrion No. l:}?-cv-Gi lSQ-JEB

V.

UNITED STA'!`ES DEPAR'}`MENT C*F
JUSTICE,

Defenda:zt.

 

FREEDOM WAT(:H, INC.,

Plaintiff’ Civii Action No. 1 : 3 ltv-012 § 2»}1§!3

\’.

UNITED STA'}'*,ES IDEPARTMENT ()F
JUSTICE and FEDERAL BUREAU OF
INVESTIGATION,

Defendants.

 

 

UNC&ASSIFIED/F§ES~

1

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 13 of 23

UNCLASSI FIED/ ;LL-BS-

 

'I`HE DAILY CALLER NEWS
FOUNDATION,

Plaintiff, Civii Action No. i:l7-cv-01830~JEB

V.

UNITED S'I`ATES DEPAR"IMENT OF
JUSTICE,

Defendant.

 

 

IN CAMERA, EX PARTE DECLARATION ()F THE FBI

~(-U#i-;BSS- I, DAVII) W. ARCHEY, declare as foilows:

(1) {U#I;ES~)-I have been a Specia} Agent with the Federai Bureau of Investigation
(`FBI) for approximately sixteen and a half (16.5) years. l was assigned to the
Counterinteliigence Division at PBI Headquarters as a Deputy Assistant Direcior in September
2017 to supervise ali FBI personnel assigned to the pending Speciai Counsel investigation into
Russia’S interference with the 2016 Presidentiai eieetion.‘ Before then, l served as the Deputy
Assistant Director of the Weapons of Mass Destruction Directorate at FBI Headquarters. Prior
to that, i was a Section Chief in the Counterinteliigence Division at FBI Headquan;ers, where I
supported counterinteiiigence operations since 2014.

(2) (U) 'l"o my knowledge, at this time no FBI personnei currently assigned to ihe
Russian interference investigation are publicly known Because of the high profile and sensitive
nature of the investigation and to avoid any potential interference with the ongoing

investigation my identity and association with the investigation cannot be disclosed on the

 

‘ On May i7, 2017, Deputy Attomey Genexai Rod Rosenstein named former FBI Director Robert S.
Mueller, III as Special Counsel to conduct the investigation into Russia’s interference with the 2016 Presidemiai
election DOJ Order No. 3915_20}7, Appointment of Speoiai Counsel to investigate Russian lnterference with the
2016 Presideniiai Eiection and Re\atcd Matters (May i?, 2017)).

UNCLASSIE`IED/,LL-ES-

2

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 14 of 23

§NCLASSIFIED/¢éé§h

public record.

(3) (U) line statements contained in this declaration are based upon rny personal
lmowledg,e7 upon information provided to me in my official capacity, and upon conclusions and
determinations reached and made in accordance ihetewith. l have been advised about plaintiil"s’
lireedom of information Act (“FOIA”) requests to the i`*`Bl for ali memos or other documents by
former FBI Director lames B, Comey discussing or memorializing conversations with President
`I)onald J. Trurnp, and that the F.Bl denied those requests in full 'i`his declaration is being
submitted to supplement the public declaration of David M. Hardy, Section Chief (SC) ot` the
i?`Bl’s Record!int`ormation Dissernination Section (“RIDS”), and to support the FBI"s motion for
partial summary judgment

FOIA Exi~:an>'rio:s (b)(?}(A) - PENniao ENFGRCEMENT Pnocason~tos

(4) (U) SC Hardy explained in his public declaration that the FBI is withholding in
full the records responsive to plaintif£s* request ~ i.e.z the “Corney Memos” - because disclosure
could reasonably be expected to adversely affect the pending investigation into Russia`s
interference in the 2016 Presidentiai election llowever, little explanation ot`tlie reason for this
conclusion could be provided publicly without causing the very harms that the FBI is trying to
avoid Additional details about the harms to the pending investigation are provided below

(5) ~{L-¥r’-l=k-§>S~ 'l`he FBl and the Special Counselis Ot`:tiee have determined that
disclosure of the Comey Mernos - or any portions oi"thern - could reasonably be expected to
adversely affect the pending Russia investigation Forrner FBI Director j ames B. Comeyis-

_ 'l"he Comey Memos are his contemporaneous notes about

incidents that are of interest in that investigation (i.e. , the records sought herc), and are

UNCLASSIFIED/FHSS

3

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 15 of 23

UNCLASSIFIED//LES-

(6) .QJ#LES§- Consistent with its standard practices the FBI has not publicly
disclosed information and evidence collected in its pending Russia investigation, including the
Comey Mernos, nor has the Special Counsel done so. lndeed, beyond the FBl’s general
acknowledgment of an investigation into Russia’s interference in thc 2016 Prcsidential election,
details about the targets, witnesscs, focus, scopc, and nature of the investigation have not been
publicly disclosed, contirmed, or denied by either the FBl or the Special Counsel.

(7) -€U#EE-SS-ln the context ofthe pending Russia investigation, disclosing thc

specific, non~public areas of investigative interest Disclosure would further suggest a map of

 

possible investigative activity, which could reasonably be expected to result in a race to the
evidence pertinent to such activity

(8) '(-H#BESS- The FBI has considered whether former Dircctor Comey’s public
testimony before Congress in June 2017 would alleviate or overcome the normal concerns
associated -during pending investigations and have concluded that it
would not. Notwithstanding former Director Comey’s testimony - as a private citizen ~ to the

Senate Select Committee on lntelligence (“SSCI”) on June 8, 2017, revealing the memos

 

2 l(-l-§#-I,ES)- The fact that the Comey Menios in toto have been incorporated into the pending investigation
and thus recompilcd as investigative records satisfies Exemption (b)('?)’s threshold requirement - i.e., “records or
information compiled for law enforcement purposes.”

onCLass;t§”:tan//~Les~

4

Case 1:17-cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 16 of 23

UNCLASSIFZED/WEES-

themselves risks substantiai harm to the investigation because former Director Comey did not
publish the memos, nor did his testimony cover everything contained in the memos. Disclosure
of the memos, in any capacity, would provide substantially more information about his recorded,
contemporaneous recollections than his testimony provided, thereby increasing the effectiveness
of any potential efforts to impede or compromise the Russia investigation For example, the
memos discuss sensitive details regarding the progress of the pending Russia investigation as of
the dates of the meetings or conversations memorialized in them. Specificaliy, _
-lnd a confidential human scarce is identified-
-as well as evidence obtained therefrom, and investigative steps taken or not yet taken in
the investigation as of the dates of the meetings memorialized in the memos are revealed The
memos also identify at least one investigative target and reflect aspects of the investigation as of
those dates. In short, the memos include highly sensitive information from the pending
investigation None of this information was the subject of former Director Comey’s testimony.
Former Director Comey did not _!‘ COH§d€Hfial SO¥HC@;
describe the information provided by the source or the FBi’s investigative interest in it; or
otherwise explicitly describe the pending investigation Disclosure of any of this non-public
information would cause the harms discussed above

(9) -(H#l=E-S§- 'i`he FBI has specifically considered whether we can release those
portions of the Comey Memos about which he testified before SSCl on June 8, 2017, and we
have concluded that we cannotx Former Director Comey’s testimony was not an official public
release by the FBI because he was no longer the FBI Director or a government oiiicial at the
time. But aside from there being no waiver of the content of the memos for this reason,

disclosing those portions of the Comey Mernos that are the same or substantially similar to

UNCLASSIFIED/F£BS

5

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 17 of 23

UNCLASSIFIED/#LE$»

former Director Comey’s testimony could reasonably be expected to harm the pending
investigation, notwithstanding that very testimony, again, due to the harms described above
(lO) -€U#ISBSS- Finally, in addition to not being able to disclose the Comey Memos -
in Whole or in paxt - without risking adverse effects on the pending Russia investigation, the FBl
also cannot disclose the total number of Comey Memos ortho total number of pages of memos
without risking harm to the investigation While fenner Director Comey testified publicly about
having nine conversations with President Trump and documenting all or almost all of them, he
did not explicitly disclose the total number of memos he authored or provide any specific
information about the level of detail they do or do not contain `"l`he FBI and the Special Counsel
also have not publicly stated how many Comey Mernos exist or whether one exists for each
conversation Moreover, neither the PBI nor the Special Counsel has disclosed any information
suggesting the length of the memos, individually or in total, or any other information about them,
such as the detail and extent to which they document the meetings that they memorialize Public
and official confirmation by the FBI about whether each conversation was documented or
whether only a subset of them was, could reasonably be expected to affect the testimony of
people knowledgeable about the conversations ~- e.g., what and how much they tell investigators
whether they try to hide or fabricate information ~ based on what is already known (or not
known) by the investigators Similarly, the volume of the records would tend to show the public
~ and also potential subjects of the investigation ~ how detailed former Director Comey’s
recollections of the meetings were, and the extent to which his public testimony was a
comprehensive review of his memos or only a partial disclosure As with disclosing the total
number of Comey Memos, disclosing the volume of pages comprising the memos could
reasonably be expected to affect the testimony of people knowledgeable about the conversations
UNCLASSIFIED/F£ES~

6

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 18 of 23

UNCLASS I FIEIS/ /~LES

by revealing to them information suggestive of how much investigators aiready know - or do not
know »~ about the conversations
FOIA ExeMPTtoN (b)(l) - CLASS!F!ED INFoRMATtoN
(l l) i(-U/-H:ES-)- As explained in SC I~Iardy’s public declaration, the Comey Memos
contain some information that is classified under subsections l.4(c) and l.4(d) of EO 13526, in
order to protect intelligence activities, sources, and methods and foreign relations or activities of
the United States. More particularly, the memos contain classified discussions concerning

souroe, as Well as details of foreign intelligence information obtained from and through this

source by the FBI _ information about
whether the FBI initiated coverage through the Foreign lntelligence Surveillance Act (FISA) on
iiiiiiiiiii ii…_
_ the sources and methods used in the

investigation; and information concerning the President’s foreign~policy decisionmaking This
information is currently and properly classified pursuant to § 1.4(0).

(12) i(-L#/LESS The memos also identify specific foreign governments and officials,
and reflect particular, non-public interactions between them and the United States Govemtnent,
the public disclosure of which could reasonably be expected to affect the United States’

relationships with those countries In addition, the revelation ol` the confidential source’s name

-, and would restrict the ability of the FBI to continue to investigate and

collect evidence in the Russian interference investigation Accordingly, this information is

 

 

UNCLAss t stED//Lns

7

Case 1:17-cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 19 of 23

UNCLASSIFIED//»I=i§'r§-

currently and properly classified pursuant to § l.4(d).
FO`IA ExEMF'rloN (b)(?)(E) - LAW ENFoRCuMENT Tscumoucs ANn Pnocnnutui:s

(13) (U) SC Hardy explained in his public declaration that the Comey Mernos contain
information about law enforcement techniques and procedures utilized in the investigation of
Russia’s interference in the 20l 6 Prcsidential election that the FBI has protected pursuant to
Exernption (b)(7)(E). However, he could not provide any further information about the protected
techniques or procedures without undermining the FBl’s use of them and/or causing harm
protected against by Exemption (b)(?)(A).

(l¢i) (-Q#I:E-S-)- 'l`he FBI is protecting its use of at least one particular technique or
procedure in the pending Russia investigation, which is discussed in the Comey Mernos - i.e.,
use of confidential sources Ncithcr DOJ, the FBI, nor the Special Counsel has publicly
acknowledged the use of confidential sources in the investigation, and disclosure of this
information could reasonably be expected to undermine the effectiveness of their usc and
jeopardize the particular source referenced in the memos. Negating the effectiveness of this
technique generally and of this source specifically could reasonably be expected to adversely
affect the investigation3

(15) -'(-U#BH-S§- Use of confidential sources is a vital investigative tool used by the FBl,
but key to the utility of the technique is maintaining the confidentiality of the sources lt` the FBI
were to release information about and provided by its sources, they could be subjected to efforts
to curtail their cooperation or undermine their assistance, as Well as retaliation, intiinidation, and

physical or mental harm. This would have a chilling effect on the pending investigation, not

 

3 {HH:ES)'The use and identity of the confidential source here is also covered by Bxemptions (b)(l) and
(b)(3), which protect intelligence sources and methods

UNCLASSIFI§D/v/-L-E§-_

8

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 20 of 23

UNCLASSI?IEDF%L§S~

only with respect to these particular sources’ continued cooperation but also With respect to the
cooperation of other witnesses or sources, who would reasonably fear exposure lt is implicit in
investigations such as the pending Russian interference investigation that a source’s identity and
the information/assistance he/she/it provided will be afforded confidentiality 'l`he FBI goes to
great lengths to protect and maintain its sources’ confidentiality because sources are an integral
part of successful investigations and prosecutions

(16) -QU¢/-LESS~ Dlsclosing information in the Comey Memos reflecting the FBI’s use
of confidential sources in relation to the Russia investigation could also reasonably be expected
to reveal the confidential source’s ability to access information, allowing adversaries the
opportunity to take steps to undermine or counteract that access, and thereby stop an effective
means of foreign intelligence and evidence gathering used by the FBI.

(17) (U) For the preceding reasons, disclosure of the FBl’s use of this technique at this
time would risk circumvention of the law. Andlfor the same reasons_, it could reasonably be
expected to adversely affect the pending investigation

(18) »(-l=l#l=ES)- i\/loreover, this information independently would he subject to FOIA
Excmption (b)('/)(D). I~lowever, publicly asserting Exemption (b)(?)(D) would reveal the very
information that`the FBI is protecting under Exemptions (b)(?)(A) and (b)(7)(lii) - i.e., the use of
confidential sources in this investigation Accordingly, thc FBI concluded that the only way to
avoid these harms was to raise Exernption (b)(7)(D) only in camera and ex parte as part of its
Exemption (b)(7)(l3) explanation

(19) -(H#LE-S+ FOlA Exemption (b)('7)(D) protects records or information compiled

for law enforcement purposes when disclosure:

UNCLASS§FEED/F£§S~

9

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 21 of 23

UNCLASSIFIED/F£ES~

could reasonably be expected to disclose the identity of a

confidential source, including a State, local or foreign agency or

authority or any private institution Which furnished information on

a confidential basis, and, in the case of a record or information

compiled by a criminal law enforcement authority in the course of

a criminal investigation or by an agency conducting a lawful

national security intelligence investigation, information furnished

by the confidential source.
5 U.S.C. § 552(b)(7)(D). Exemption (b)(7)(D) provides categorical protection for the identities
of confidential sources, as well as information provided by such a source in a criminal or
national security investigation No balancing of interests is required and the public’s interest in
the information is not a factor. Rather, once the FBI establishes that the source provided
information under express or implied assurances of conlidentiality, the identity of the source and
all information the source provided in a criminal or national security investigation are exempt

under Exemption (b)(?)(l)).

(20) (U/¢LE-S)- Here, the information subject to Exernption (b)(7)(D) in the Comey

Memos consists of -onfidential source, as Well as information

confidentiality 'l`his alone entitles this information to protection under Exernption (b)(7)(D).
Moreover, the information provided by the confidential source is entitled to protection under the
second clause of Exemption (b)(7)(D). Consequently, both the identity of the source-

- and the information provided by this source, are entitled to protection under

Exemption (b)(7)(D).

UNCLASSIFIED//LES

10

Case 1:17-Cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 22 of 23

UNCLZ-\SSIFIED/ /~,L~i§-S-

WAWER ANI) SEGRE<;AT!<)N

(21) (U//£,~ES-)- Official Government statements and comments have been carefully
reviewed and compared against the Comey Memos to determine whether there is any
information in the memos that is as exact as information already made public in official
statements or comments 'l`he FBI has concluded that no official Goverument statements or
comments have been made that precisely match anything in the Comey Mernos. While there are
some similarities, there are no exact matches and any particular words from official statements or
comments that seem to match information in the Comey Memos is inextricably intertwined with
non-matching words and contents such that waiver has not occurred and segregation is not

reasonably possible

UNCLASSI E`IED//-l`ei"~I-S~

ll

Case 1:17-cv-01167-.]EB Document 74-1 Filed 03/01/19 Page 23 of 23

UNCLASSIFIED/ H:~E-S-

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Executed this 13th day of October, 2017. //

admin w. ARCHEY
Deputy Assistantl)`re ‘ r
Counterinielligenee . ivision

Federal Bureau of Investigation
Washington D.C.

 

 

UncLAss:FIED/;Leee

12

